Citation Nr: 0827883	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for lumbosacral 
strain.

3.  Entitlement to a compensable evaluation for tendonitis of 
the right knee.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years, 
prior to his retirement in July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision that denied the 
veteran's claims for service connection for PTSD and for 
compensable evaluations for low back and right knee 
disabilities.  

The Board notes that claims for service connection for 
frostbite of the hands and feet, and increased ratings for 
bronchitis, hypertension and left inguinal-femoral hernia 
were addressed in a statement of the case issued in August 
2006.  The veteran did not file a substantive appeal 
regarding these claims and, accordingly, this decision is 
limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed in-service stressors.

3.  The veteran has full range of motion of the lumbar spine, 
without pain.

4.  The veteran's right knee disability is manifested by full 
range of motion without evidence of instability or 
subluxation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  The criteria for a compensable evaluation for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for a compensable evaluation for tendonitis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261  (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March and June 2005 letters, issued prior to the decision 
on appeal, and in a March 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection and 
an increased rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.  With respect to the claim 
for an increased rating, the letters informed the veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, a March 2006 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating a the level of impairment, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The March 2006 letter also advised the 
appellant of the evidence needed to establish an effective 
date.  The Board further points out that the statement of the 
case issued in August 2006 included the diagnostic criteria 
for rating his service-connected low back and knee 
disabilities.  The case was last readjudicated in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service department medical records 
following service, VA medical records, and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection-PTSD 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In other words, 
if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
a diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Board notes that the veteran asserts that he is being treated 
for PTSD, and that he is always on edge.  The veteran was 
seen in a VA outpatient treatment clinic in October 2002, and 
reported that he occasionally heard voices outside or music, 
but that he did not know if it was an hallucination.  He also 
reported mixed insomnia for about four or five years.  It was 
noted in August 2004 that the veteran was a Desert Storm 
combat veteran.  He indicated that he operated Patriot 
missiles.  He reported some hypervigilance and related 
occasional difficulties with sleep.  The impression was to 
rule out mild PTSD.  In March 2005, he related that, although 
he had not been in combat, he was stationed in combat zones 
and saw people who had been killed.  Following a mental 
status evaluation, the impressions were depressive disorder, 
not otherwise specified, and consider PTSD.  When he was seen 
in June and September 2005, the impressions included PTSD.  

The evidence against the veteran's claim includes the service 
treatment records, service personnel records and the post-
service medical evidence.  

The service personnel records disclose that the veteran was 
stationed in Germany from June 1989 to June 1992, and that he 
was on TDY in Saudi Arabia from October to December 1993.  

The Board observes that the service treatment records are 
negative for complaints or findings of a psychiatric 
disability.  A psychiatric evaluation on the retirement 
examination in December 1995 was normal.  

Although the veteran maintained when he was seen in March 
2005 that he had relived his time in service, the fact 
remains that a psychiatric evaluation during a VA general 
medical examination in November 1996 was normal.  Service 
department medical records disclose that when the veteran 
reported he was depressed in January 2002, it was because of 
his weight.  He complained of depression in February 2003 
secondary to his father's death.

The Board acknowledges that PTSD was noted following several 
VA outpatient treatment visits.  It is significant to point 
out that the only event that could be construed as a stressor 
was his very general allegation in March 2005 that he had 
seen people who had been killed.  

In this case, the veteran has not referred to a specific 
stressful event, nor is it possible to verify any event he 
has suggested was stressful to him.  The Board acknowledges 
that PTSD has been assessed at a VA outpatient treatment 
clinic.  While a medical provider may determine if a stressor 
is sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact exists.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor).

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

	II.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

A.  Lumbosacral strain 

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent evaluation, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  In 
this regard, the Board notes that on the May 2005 VA 
examination, the veteran stated that he had flare-ups one to 
two times per month.  An examination revealed mild tenderness 
to palpation.  During the March 2007 VA examination, the 
veteran claimed that he had flare-ups about twice a week, and 
that the pain was 6/10.  The veteran described mild stiffness 
on range of motion testing.  Point tenderness was also 
reported.

The evidence against the veteran's claim includes the 
findings on the VA examinations.  The Board emphasizes that 
full range of motion, without pain, was demonstrated on each 
examination.  Deep tendon reflexes were negative bilaterally, 
and no muscle spasms were present.  It is also significant to 
observe that the veteran was able to repetitively move his 
lumbosacral spine without change in the range of motion.  
Thus, there is no basis for a higher rating, even considering 
the provisions of DeLuca, 8 Vet. App. 202.

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the severity of his low back 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for lumbosacral strain.  

B.  Tendonitis of the right knee 

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  In this regard, 
the Board notes that the veteran reported occasional 
stiffness of the right knee and episodes of giving way at the 
time of the May 2005 VA examination.  An examination revealed 
mild patellofemoral crepitus and what appeared to be a 
positive patellar grind test.  The more recent VA examination 
established that the veteran had some tenderness to palpation 
over the anterior medial compartment of the right knee and 
slight crepitus.  The diagnosis was mild degenerative joint 
disease of the right knee.

The evidence against the veteran's claim consists of the 
findings on the VA examinations conducted during the course 
of the veteran's claim.  The Board points out that both VA 
examinations show that the veteran has full range of motion 
of the right knee.  It must also be observed that, while some 
tenderness was reported, the right knee is stable.  The March 
2007 VA examination disclosed that anterior and posterior 
drawer tests were normal, as were McMurray's and Lachman's 
tests.  There was no significant ligamentous laxity with 
varus or valgus stressing.  The right knee was not hot, red 
or swollen.

The Board also has considered VA General Counsel Opinions 
regarding separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  As noted above, instability has not 
been documented on clinical examination.  While arthritis of 
the right knee was shown on x-ray, the fact remains that 
there is no limitation of motion.  Accordingly, the Board 
finds that separate ratings are not warranted.  

Additionally, VA General Counsel has held that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  As the veteran 
has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal, separate 
ratings for limitation of extension and flexion are not 
warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

A compensable evaluation for lumbosacral strain is denied.

A compensable evaluation for tendonitis of the right knee is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


